Exhibit 10.1

THE NASDAQ STOCK MARKET, INC.

$425,000,000

2.50% Convertible Senior Notes due 2013

Purchase Agreement

February 20, 2008

J.P. Morgan Securities Inc.

Banc of America Securities LLC

As Initial Purchasers

c/o J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York 10172

Ladies and Gentlemen:

The Nasdaq Stock Market, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to J.P. Morgan Securities Inc. and Banc of America Securities
LLC (the “Initial Purchasers”), as listed in Schedule 1 hereto, $425,000,000
principal amount of its 2.50% Convertible Senior Notes due 2013 (the “Firm
Securities”). The Firm Securities will be issued pursuant to an Indenture (the
“Indenture”), to be dated as of the Closing Date (as defined below), among the
Company and The Bank of New York, as trustee (the “Trustee”). The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$50,000,000 principal amount of its 2.50% Convertible Senior Notes due 2013 (the
“Additional Securities”) if and to the extent that the Initial Purchasers shall
have determined to exercise the right to purchase such Additional Securities
granted to the Initial Purchasers in Section 1 hereof. The Firm Securities and
the Additional Securities are hereinafter collectively referred to as the
“Securities.” The Securities will be convertible into cash, shares (the
“Underlying Securities”) of common stock of the Company, par value $0.01 per
share (the “Common Stock”), or a combination thereof.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated February 20, 2008 (including the documents incorporated by
reference therein, the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (including the documents incorporated
by reference therein, the “Offering Memorandum”) setting forth information
concerning the Company and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this
Agreement. The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement.



--------------------------------------------------------------------------------

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”) under
certain circumstances, which registration statements would provide for the
registration under the Securities Act of the Securities.

The Securities are being issued and sold as part of the financing necessary to
effect (a) the Transactions (as defined below), including the acquisition of not
less than 67 percent of the outstanding capital stock of OMX AB (publ), a
company incorporated and organized under the laws of Sweden, with corporate
registration number 556243-8001 (“OMX”), held by Borse Dubai Limited, a company
registered in the Dubai International Financial Centre in Dubai with company
number CL0447 (“Borse Dubai”), and BD Stockholm AB, a corporation organized
under the laws of Sweden (“Bidder”), pursuant to the transaction agreement,
dated as of November 15, 2007, by and among the Company, Borse Dubai and Bidder
(the “OMX Transaction Agreement”), (b) the refinancing of certain indebtedness
of OMX and (c) the payment of all fees, costs and expenses incurred or payable
by the Company or any of its subsidiaries in connection with the Transactions.
For the purposes of this Agreement, the term “Transactions” has the meaning
given such term in the Preliminary Offering Memorandum. The Transactions and any
related premiums, fees and expenses will be financed from the following sources:
(1) the issuance of Common Stock to Borse Dubai described in the Time of Sale
Information and the Offering Memorandum (the “Equity Investment”); (2) loans
under a senior secured credit facility as described in the Time of Sale
Information and the Offering Memorandum (together with any other documents,
agreements or instruments delivered in connection therewith, the “Credit
Facility”), which shall also be used to finance the continuing operations of the
Company and its subsidiaries after the Transactions, (3) cash on hand and
(4) cash proceeds from the issuance of the Securities.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.125% of the principal amount thereof (the “Purchase Price”) plus
accrued interest, if any, from February 26, 2008 to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, in the same proportion as the Securities are
purchased as set forth in Schedule 1, in whole, or from time to time in part, up
to $50,000,000 principal amount of Additional Securities, solely to cover
over-allotments, at the Purchase Price plus accrued interest, if any, from the
Closing Date (as defined below) to the date of payment and delivery.



--------------------------------------------------------------------------------

If you, on behalf of the Initial Purchasers, exercise such option, you shall so
notify the Company in writing, which notice shall specify the principal amount
of Additional Securities to be purchased by the Initial Purchasers and the date
on which such Additional Securities are to be purchased. Such date must be
within a 30-day period from, and including, the Closing Date.

The Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 6(f), counsel for the Company may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above, and
each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company acknowledges and agrees that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or agents of, the Company or any other
person. Additionally, no Initial Purchaser is advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial
Purchasers shall not, either jointly or severally, have any responsibility or
liability to the Company with respect thereto. Any review by any Initial
Purchaser of the Company, and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of such Initial Purchaser, and shall not be on behalf of the Company or any
other person.



--------------------------------------------------------------------------------

2. Payment and Delivery.

(a) Payment for and delivery of the Firm Securities will be made at the offices
of Skadden, Arps, Slate, Meagher & Flom LLP at 10:00 A.M., New York City time,
on February 26, 2008, or at such other time or place on the same or such other
date, not later than the fifth business day thereafter, as the Initial
Purchasers and the Company may agree upon in writing. The time and date of such
payment and delivery is referred to herein as the “Closing Date.”

Payment for and delivery of the Additional Securities will be made at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP at 10:00 A.M., New York City
time, on the date specified in the notice described in Section 1 or at such
other time or place on the same or such other date, not later than February 29,
2008, as the Initial Purchasers and the Company may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the
“Optional Closing Date.”

(b) Payment for the Firm Securities and Additional Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Initial Purchasers against delivery to the nominee of The
Depository Trust Company (“DTC”), for the account of the Initial Purchasers, of
one or more global notes representing the Firm Securities and Additional
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Initial Purchasers not later
than 1:00 P.M., New York City time, on the business day prior to the Closing
Date or the Optional Closing Date, as the case may be.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser expressly for use in the Preliminary Offering Memorandum, the Time of
Sale Information or the Offering Memorandum.

(b) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road



--------------------------------------------------------------------------------

show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information, did not, and at the Closing Date will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser expressly for use in any Issuer
Written Communication.

(c) Financial Statements. The financial statements and the related notes thereto
included in each of the Time of Sale Information and the Offering Memorandum
present fairly the financial position of the Company and its subsidiaries as of
the dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby; the other financial
information included in each of the Time of Sale Information and the Offering
Memorandum has been derived from the accounting records of the Company and its
subsidiaries and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto included in each of
the Time of Sale Information and the Offering Memorandum has been prepared in
accordance with the Commission’s rules and guidance with respect to pro forma
financial information, and the assumptions underlying such pro forma financial
information are reasonable and are set forth in each of the Time of Sale
Information and the Offering Memorandum.

(d) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in each of the Time of Sale Information and
the Offering Memorandum, except as otherwise set forth or contemplated in the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
change in the capital stock, increase in long-term debt or any decreases in
consolidated net current assets or stockholders’ equity of the Company and its
subsidiaries taken as a whole, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Time of Sale Information.



--------------------------------------------------------------------------------

(e) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole or on the performance by the Company of its obligations under
the Securities (a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Schedule 2 to this Agreement under “The
Company and its subsidiaries”.

(f) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; such authorized capital stock of the Company conforms
as to legal matters in all material respects to the description thereof
contained in the Time of Sale Information and the Offering Memorandum; there are
no outstanding options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or any contracts or
commitments to issue or sell, any shares of Common Stock, any shares of capital
stock of any subsidiary, or any such warrants, convertible securities or
obligations, except as set forth in the Time of Sale Information and the
Offering Memorandum and except for options granted under, or contracts or
commitments pursuant to, the Company’s previous or currently existing stock
option and other similar officer, director or employee benefit plans; except for
this Agreement, the Registration Rights Agreement, the registration rights
agreement which governs the registration of the Company’s Common Stock acquired
by Borse Dubai and the Trust (the “Dubai Registration Rights Agreement”), the
registration rights agreement dated April 21, 2005 between the Company and
investors defined therein (the “SLP Registration Rights Agreement”) or stock
purchase plans, there are no contracts, commitments, agreements, arrangements,
understandings or undertakings of any kind to which the Company is a party, or
by which it is bound, granting to any person the right to require either the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company or requiring the Company to include such
securities with the Securities registered pursuant to any registration
statement; the shares of Common Stock outstanding on the date hereof have been
duly authorized and are validly issued, fully paid and non-assessable; and all
the outstanding shares of capital stock or other equity interests of each of the
Company’s subsidiaries have been duly and validly authorized and issued, are
fully paid and non-assessable (except in the case of any foreign subsidiary) and
are owned directly or indirectly by the Company or OMX, as applicable, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party, other than to the extent
required by the Credit Facility.



--------------------------------------------------------------------------------

(g) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Securities, the Indenture, the
Registration Rights Agreement, the OMX Transaction Agreement, and the Credit
Facility (collectively, the “Transaction Documents”) to which each is a party
and to perform their respective obligations hereunder and thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.

(h) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms, will constitute a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

(i) The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(j) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with the Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into cash, shares of the
Underlying Securities, or a combination thereof in accordance with the terms of
the Securities; the Underlying Securities reserved for issuance upon conversion
of the Securities have been duly authorized and reserved and, when and if issued
upon conversion of the Securities in accordance with the terms of the
Securities, will be validly issued, fully paid and non-assessable, and the
issuance of any Underlying Securities will not be subject to any preemptive or
similar rights.

(k) Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company; and the Registration Rights
Agreement has been duly authorized by the Company and on the Closing Date will
be duly executed and delivered by the Company and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.



--------------------------------------------------------------------------------

(l) Other Transaction Documents. Each of the OMX Transaction Agreement and the
Credit Facility has been duly authorized by the Company and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.

(m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(n) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(o) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents to which it is a party, the issuance and sale of
the Securities (including the issuance of any Underlying Securities upon
conversion thereof) and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities (including the issuance of any Underlying Securities upon
conversion thereof ) and compliance by the Company with the terms thereof and
the consummation of the



--------------------------------------------------------------------------------

transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.

(q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, would reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are threatened
or, to the best knowledge of the Company, contemplated by any governmental or
regulatory authority or by others.

(r) Independent Accountants. (i) Each of Ernst & Young LLP, who has certified
certain financial statements of the Company and its subsidiaries (other than OMX
and its subsidiaries), and Grant Thornton LLP, who has certified certain
financial statements of PHLX and its subsidiaries, are independent public
accountants with respect to the Company and PHLX and their respective
subsidiaries, as applicable, within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) or, in the case of PHLX, within the meaning of Rule 101 of the Code of
Professional Conduct of the American Institute of Certified Public Accountants
and its interpretations and rulings thereunder, and as required by the
Securities Act and (ii) PricewaterhouseCoopers AB, who has certified certain
financial statements of OMX and its subsidiaries, is an independent public
accountant with respect to OMX and its subsidiaries with the applicable Swedish
rules and regulations.

(s) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses;
and the conduct of their respective businesses will not conflict in any material
respect with any such rights of others, and the Company and its subsidiaries
have not received any notice of any claim of infringement of or conflict with
any such rights of others which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding), would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(t) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.



--------------------------------------------------------------------------------

(u) Investment Company Act. Neither the Company nor any of its subsidiaries is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.

(v) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof, except insofar as any failures to file such returns or pay such
taxes would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and there are no tax deficiencies that have
been, or could reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets, except to
the extent of any tax deficiency that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(w) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in each of the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as described in each of the Time of Sale Information
and the Offering Memorandum, and except as would not reasonably be expected to
have a Material Adverse Effect, neither the Company nor any of its subsidiaries
has received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

(x) Compliance With ERISA. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)), which shall not include OMX or its subsidiaries,
would have any liability (each, a “Plan”) has been maintained in compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code,
whether or not waived, has occurred or is reasonably expected to occur; (iv) the
fair market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (v) no



--------------------------------------------------------------------------------

“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; and (vi) neither the Company nor any member
of the Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA).

(y) Disclosure Controls. The Company and its subsidiaries, with the exception of
OMX and its subsidiaries, maintain an effective system of “disclosure controls
and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is
designed to ensure that information required to be disclosed by the Company in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its subsidiaries, with the exception of OMX and its subsidiaries, have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act. OMX and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls as required by Swedish Companies Act, Exchange and Clearing
Act, Act on trading with certain financial instruments, Act on Annual Reporting,
Act on notification of certain holdings of financial instruments and listing
contracts with the Nordic Exchange in Stockholm, Helsinki, Copenhagen and
Reykavik.

(z) Accounting Controls. The Company and its subsidiaries, with the exception of
OMX, PHLX and their subsidiaries, maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company and these subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in each of the Time of Sale
Information and the Offering Memorandum, there are no material weaknesses or
significant deficiencies in the Company’s internal controls. OMX, PHLX and their
subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including, but not limited to
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance



--------------------------------------------------------------------------------

with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(aa) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance except as would not reasonably be expected to have a
Material Adverse Effect or (ii) any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(bb) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries except for OMX and its subsidiaries (the “Company Stock Plans”),
(i) each Stock Option designated by the Company or the relevant subsidiary of
the Company at the time of grant as an “incentive stock option” under
Section 422 of the Code so qualifies, (ii) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
(iii) each such grant was made in accordance with the terms of the Company Stock
Plans, the Exchange Act and all other applicable laws and regulatory rules or
requirements, including the rules of The Nasdaq Global Select Market and any
other exchange on which the securities of the Company or the relevant subsidiary
of the Company are traded, (iv) the per share exercise price of each Stock
Option was equal to or greater than the fair market value of a share of Common
Stock on the applicable Grant Date and (v) each such grant was properly
accounted for in accordance with generally accepted accounting principles in the
consolidated financial statements (including the related notes) of the Company
and disclosed in the Company’s filings with the Commission in accordance with
the Exchange Act and all other applicable laws. Neither the Company nor any of
its subsidiaries has knowingly granted, and there is no and has been no policy
or practice of the Company or any of its subsidiaries of granting, Stock Options
prior to, or otherwise coordinating the grant of Stock Options with, the release
or other public announcement of material information regarding the Company or
its subsidiaries or their results of operations or prospects.

(cc) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company and any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct



--------------------------------------------------------------------------------

or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) except for OMX and its subsidiaries,
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment. Neither OMX, nor its subsidiaries, nor any director,
officer, agent, employee or other person associated with or acting on behalf of
OMX and any of its subsidiaries has violated or is in violation of any provision
of applicable foreign anti-bribery laws.

(dd) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries, except for OMX and its subsidiaries, are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
The operations of OMX and its subsidiaries are and have been conducted in
compliance with the applicable financial recordkeeping and reporting statutes
and requirements and applicable money laundering statutes, and rules and
regulations thereunder, and no investigation, action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving OMX or any of its subsidiaries with respect to the applicable
financial recordkeeping and reporting statutes and requirements and applicable
money laundering statutes is pending or threatened.

(ee) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries, except for OMX and its
subsidiaries, is currently in violation of any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person or
activities currently in violation of any U.S. sanctions administered by OFAC.
Neither OMX, nor its subsidiaries, nor any director, officer, agent or employee
or affiliate of OMX and its subsidiaries is in violation of applicable
sanctions programs.

(ff) No Restrictions on Subsidiaries. Except as required by the Credit Facility,
no subsidiary of the Company is currently prohibited, directly or indirectly,
under any agreement or other instrument to which it is a party or is subject,
from paying any dividends to the Company, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company; provided that the foregoing representation shall not be deemed to apply
to OMX and its subsidiaries and any



--------------------------------------------------------------------------------

subsidiary of the Company that is a “Foreign Subsidiary” or an “Excluded
Subsidiary”, each as defined in the draft credit agreement posted on IntraLinks
as of the date of this Agreement.

(gg) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(hh) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(ii) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(jj) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

(kk) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) their compliance
with their agreements set forth therein, it is not necessary, in connection with
the issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

(ll) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(mm) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.



--------------------------------------------------------------------------------

(nn) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(oo) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

(pp) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the Initial
Purchasers may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Company will
furnish to the Initial Purchasers and counsel to the Initial Purchasers a copy
of the proposed Offering Memorandum or such amendment or supplement for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the Initial
Purchasers reasonably object promptly.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Initial Purchasers and counsel to the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Initial Purchasers reasonably object promptly.

(d) Notice to the Initial Purchasers. The Company will advise the Initial
Purchasers promptly, and confirm such advice in writing, (i) of the issuance by
any governmental or regulatory authority of any order preventing or suspending
the use of any of the Time of Sale Information, any Issuer Written Communication
or the Offering Memorandum or the initiation or threatening of any proceeding
for that purpose; (ii) of the occurrence of any event at any time



--------------------------------------------------------------------------------

prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.



--------------------------------------------------------------------------------

(h) Clear Market. Without the prior written consent of the Initial Purchasers,
the Company will not, during the period ending 60 days after the date of the
Offering Memorandum, (i) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock (other than issuances of
shares of Common Stock in connection with the Company’s secondary listing of
shares on the OMX Nordic Exchange and DIFX), (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, (iii) file with the Commission a
registration statement under the Securities Act relating to any additional
shares of its Common Stock or securities convertible into, or exchangeable for,
any shares of its Common Stock (other than a registration statement on Form S-8,
with respect to any of the foregoing and other than in connection with the SLP
Registration Rights Agreement or the Dubai Registration Rights Agreement) or
publicly disclose the intention to effect any transaction described in clause
(i), (ii) or (iii), whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; provided that the foregoing shall not apply to
(A) the sale of the Securities under this Agreement or the issuance of any
Underlying Securities, (B) the issuance of shares of Common Stock pursuant to
existing employee benefit plans of the Company, the grant by the Company of
employee or director stock options in the ordinary course of business, the
issuance by the Company of any shares of Common Stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date
hereof, (C) the issuance of any shares of Common Stock in connection with the
Transactions as described in the Offering Memorandum, (D) the issuance of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock in connection with (i) the acquisition of all or substantially all
or significantly all of the assets, property or equity of another person or all
or substantially all or significantly all of the assets, property or equity of a
subsidiary, business segment, business unit or business division thereof or
(ii) the merger or consolidation or similar transaction of the Company or any
wholly owned subsidiary of the Company with another person, (E) the filing of
any registration statement in respect of the Securities and the Underlying
Securities; provided, further, that the Company will notify the Initial
Purchasers upon any issuance pursuant to clause (E) above. Notwithstanding the
foregoing, if (1) during the last 17 days of the 60-day restricted period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs; or (2) prior to the expiration of the 60-day restricted
period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the 60-day period, the restrictions
imposed by this Agreement shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”



--------------------------------------------------------------------------------

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue any Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Underlying Securities to be listed on The Nasdaq Global
Select Market (the “Exchange”).

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, in each case upon request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l) PORTAL and DTC. The Company will assist the Initial Purchasers in arranging
for the Securities to be designated Private Offerings, Resales and Trading
through Automated Linkages (“PORTAL”) Market securities in accordance with the
rules and regulations adopted by the Financial Industry Regulatory Authority
(“FINRA”) relating to trading in the PORTAL Market and for the Securities to be
eligible for clearance and settlement through DTC.

(m) Indenture Qualification. Prior to any registration of the Securities
pursuant to the Registration Rights Agreement, or at such earlier time as may be
so required, the Company will qualify the Indenture under the Trust Indenture
Act and enter into any necessary supplemental indentures in connection
therewith.

(n) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date, or the Option Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

(o) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(p) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(q) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that would reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.



--------------------------------------------------------------------------------

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization”, as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Securities Act; and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).

(c) No Material Adverse Change. No material change in the capital stock or long
term debt of the Company and no event or condition of a type described in
Section 3(d) hereof shall have occurred or shall exist, which change, event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Initial Purchasers makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.



--------------------------------------------------------------------------------

(d) Officer’s Certificate. The Initial Purchasers shall have received on and as
of the Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s financial matters and is satisfactory to the
Initial Purchasers (i) confirming that such officer has carefully reviewed the
Time of Sale Information and the Offering Memorandum and, to the best knowledge
of such officer, the representations set forth in Sections 3(a) and 3(b) hereof
are true and correct, (ii) confirming that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied with all agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date and
(iii) to the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date, each
of Ernst & Young LLP, PricewaterhouseCoopers AB and Grant Thornton LLP shall
have furnished to the Initial Purchasers, at the request of the Company, OMX and
PHLX, respectively, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in each of the Time of Sale Information and the Offering Memorandum;
provided that the letter delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to the Closing Date.

(f) Opinion and 10b-5 Statement of Counsel, Opinion of Foreign Counsel and
Opinion of Local Counsel for the Company. Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Company, shall have furnished to the Initial Purchasers, at
the request of the Company, their written opinion and 10b-5 statement; Edward S.
Knight, Executive Vice-President and General Counsel of the Company, shall have
furnished to the Initial Purchasers his written opinion; Magnus Billing, General
Counsel of OMX AB, shall have furnished to the Initial Purchasers his written
opinion; and Advokatfirman Cederquist KB, foreign counsel for the Company, shall
have furnished to the Initial Purchasers at the request of the Company, their
written opinion, in each case dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers, to the effect set forth in Annex C-1, C-2, C-3 and C-4 hereto,
respectively.

(g) Opinion and 10b-5 Statement of Counsel and Opinion and 10b-5 Statement of
Foreign Counsel for the Initial Purchasers. The Initial Purchasers shall have
received on and as of the Closing Date an opinion of Davis Polk & Wardwell and
an opinion and 10b-5 statement of Cahill Gordon & Reindel LLP, each counsel for
the Initial Purchasers, with respect to such matters as the Initial Purchasers
may reasonably request, and each such counsel shall have received such documents
and information as they may reasonably request to enable them to pass upon such
matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.



--------------------------------------------------------------------------------

(i) Good Standing. The Initial Purchasers shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company in its
jurisdiction of organization and its good standing in such other jurisdictions
as the Initial Purchasers may reasonably request, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.

(j) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.

(k) PORTAL and DTC. The Securities shall have been approved by FINRA for trading
in the PORTAL Market and shall be eligible for clearance and settlement through
DTC.

(l) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit B hereto, of the officers and directors of the Company identified on
Exhibit B relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, shall have been delivered to the Initial
Purchasers on or before the date hereof and shall be in full force and effect on
the Closing Date;

(m) Listing. An application for the listing of the Underlying Securities shall
have been submitted to the Exchange;

(n) Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Initial Purchasers such further certificates and documents
as the Initial Purchasers may reasonably request.

(o) Other Transactions. The Initial Purchasers shall be reasonably satisfied
that the Equity Investment shall have been or will be received by the Company,
the Credit Facilities shall have been or will be funded, and each of the other
Transactions shall have been or will be consummated prior to July 31, 2008.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser expressly for use therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of its directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser expressly for use in the Preliminary Offering Memorandum, any of the
other Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto), it being understood and
agreed that the only such information consists of the following: the fifth and
sixth sentence in the eleventh paragraph, and the thirteenth paragraph, each in
the section entitled “Plan of distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the Indemnifying
Person) to represent the Indemnified Person and any others entitled to
indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying



--------------------------------------------------------------------------------

Person shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Indemnified Persons, and that
all such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities Inc. and any such separate firm for the Company, its
directors and officers and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability or claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other from the offering of the Securities or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.



--------------------------------------------------------------------------------

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Initial Purchasers, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on The NASDAQ Stock
Market or The New York Stock Exchange or the over-the-counter market;
(ii) trading of any securities issued or guaranteed by the Company shall have
been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Initial Purchasers, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which



--------------------------------------------------------------------------------

to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any



--------------------------------------------------------------------------------

Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Initial Purchasers may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the application for the inclusion of the Securities on the
PORTAL Market and the approval of the Securities for book-entry transfer by DTC;
(ix) any fees or costs incident to listing the Underlying Securities on the
Exchange; and (x) all expenses incurred by the Company in connection with any
“road show” presentation to potential investors; provided that the Initial
Purchasers will pay or cause to be paid one-half of the cost of any chartered
aircraft used in connection with such “road show” presentations.

(b) If this Agreement is terminated pursuant to Section 8, the Company agrees to
reimburse the Initial Purchasers for the reasonable fees and expenses of their
counsel incurred in connection with this Agreement and the offering contemplated
hereby.

(c) If (i) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (ii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under Section 6 of this
Agreement, the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the reasonable fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended; (d) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act, and with regards to the
Company includes OMX, PHLX and their subsidiaries except where otherwise
expressly provided; (e) the term “counsel for the Company” as used in
Section 1(c) hereof means Skadden, Arps, Slate, Meagher & Flom LLP; and (f) the
term “written communication” has the meaning set forth in Rule 405 under the
Securities Act. Any representation or warranty of the Company made under
Section 3 with respect to OMX, PHLX and their subsidiaries is limited in its
entirety to the knowledge of the Company with respect to such matter.

14. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Initial Purchasers c/o J.P. Morgan Securities
Inc., 277 Park Avenue, New York, New York 10172 (fax: 212-622-8358); Attention:
syndicate desk. Notices to the Company shall be given to The Nasdaq Stock
Market, One Liberty Plaza, 50th Floor, New York, New York 10006, (fax:
301-978-8472); Attention: Office of General Counsel; with a copy to Skadden,
Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, New York 10036 (fax:
212-735-2000); Attention: Phyllis Korff and Eric Friedman.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(d) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(e) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, THE NASDAQ STOCK MARKET, INC. By:  

/s/ Ron Hassen

Name:   Ronald Hassen Title:   Senior Vice President, Controller



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted the Initial
Purchasers as of the date first written above.

 

J.P. MORGAN SECURITIES INC.

BANC OF AMERICA SECURITIES LLC
as Initial Purchasers

    By:   J.P. Morgan Securities Inc.   By:  

/s/ Santosh Sreenivansan

  Title:   Executive Director   By:   Banc of America Securities LLC   By:  

/s/ Derek Dillon

  Title:   Managing Director  